F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 29 2002
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk


    In re: DENNIS SLADEK and DIANA
    SLADEK,

                Debtors,
                                                         No. 01-1517
    ______________________________                   (D.C. No. 00-K-1469)
                                                        (D. Colorado)
    DIANA SLADEK,

                Appellant,
    v.

    SALLY J. ZEMAN, Chapter 13
    Trustee,

                Appellee.


                             ORDER AND JUDGMENT           *




Before HENRY and HOLLOWAY , Circuit Judges, and               BRORBY , Senior
Circuit Judge.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Diana Sladek appeals from the district court’s order affirming rulings of the

bankruptcy court in the underlying case. She contends that the bankruptcy court

erred in disallowing two exemptions from the debtors’ bankruptcy estate for

claims involving the probate of her father’s estate in Florida. She also challenges

the bankruptcy court’s ruling granting a motion of the trustee to reconvert the

case from Chapter 13 to Chapter 7. She asserts that the district court erred in

affirming these decisions.

       We have jurisdiction over this appeal by virtue of 28 U.S.C. §§ 158(d) and

1291. See Conn. Nat’l Bank v. Germain       , 503 U.S. 249, 252 (1992). Our review

of the bankruptcy court’s legal determinations is de novo and its factual findings

are reviewed for clear error.   Phillips v. White (In re White)   , 25 F.3d 931, 933

(10th Cir. 1994). “It is especially important to be faithful to the clearly erroneous

standard when the bankruptcy court’s findings have been upheld by the district

court.” Osborn v. Durant Bank & Trust Co. (In re Osborn)          , 24 F.3d 1199, 1203

(10th Cir. 1994).

       After careful review of the parties’ briefs and appendices in light of the

applicable law and appellate standards, we conclude that the district court

correctly decided this case. Therefore, for substantially the reasons set out in the


                                            -2-
district court’s order dated October 12, 2001, the judgment of the United States

District Court for the District of Colorado is AFFIRMED.



                                                   Entered for the Court



                                                   Wade Brorby
                                                   Senior Circuit Judge




                                        -3-